        Case 1:18-cv-11002-LTS-SN Document 151 Filed 02/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

-------------------------------------------------------x
YI SUN,
                                                                      No. 19 Civ. 10858 (LTS)(SN)
                                   Plaintiff,

                 -against-

SASLOVSKY, ESQ. et al.,

                                    Defendants.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed Plaintiff’s letter dated January 21, 2021.

(Docket Entry No. 150.) In her letter, Plaintiff moves to disqualify and restrain by Temporary

Restraining Order and Preliminary Injunction “all actions” of this Court and Magistrate Judge

Netburn.

                 Previous orders have explained that Plaintiff’s requests to disqualify the Court are

improperly directed to this Court because such complaints are properly directed to the clerk of the

court of appeals for the circuit. (See Docket Entry Nos. 129 and 148; 28 U.S.C. § 351(a)). Chief

Judge McMahon communicated that information to Plaintiff in her endorsed letter dated Sept. 21,

2020. (Docket Entry No. 121.) The filing of such a request does not automatically preclude the



SUN - RECON PEREMPTORY ORD.DOCX                            VERSION FEBRUARY 8, 2021                 1
       Case 1:18-cv-11002-LTS-SN Document 151 Filed 02/08/21 Page 2 of 3




assigned district judge from continuing to preside over the case, and this Court has not been

informed that any action has been taken by the court of appeals to date to change the assignment

of this case. To the extent the request for injunctive relief is directed to the undersigned, the Court

will not entertain the request.

               To the extent Plaintiff’s letter seeks to exercise peremptory challenges to effect the

reassignment of this case from the docket of the undersigned and the docket of the assigned

Magistrate Judge, Plaintiff’s request is construed as a motion for reconsideration of this Court’s

order dated January 21, 2021, denying Plaintiff’s request to exercise peremptory challenges.

(Docket Entry No. 148.) A motion for reconsideration is not intended as “a vehicle for relitigating

old issues, presenting the case under new theories . . . or otherwise taking a second bite at the

apple.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). Indeed,

reconsideration is an “extraordinary remedy to be employed sparingly in the interest of finality

and conservation of scarce judicial resources.” In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000) (internal quotation marks omitted).                     To warrant

reconsideration, the moving party bears the heavy burden of showing “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent a

manifest injustice.”   Virgin Atlantic Airways, Ltd. v. National Mediation Bd., 956 F.2d 1245,

1255 (2d Cir. 1992) (internal quotation marks omitted). The Court previously denied Plaintiff’s

recusal motion because she had not identified any proper ground for the accusation of bias, noting

that disagreement with a litigant’s legal position is not an indication of improper bias on the part

of the Court. See Liteky v. U.S., 510 U.S. 540, 555 (1994) (“judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion”); U.S. v. Colon, 961 F.2d 41, 44 (2d Cir.

1992) (“earlier adverse rulings, without more, do not provide a reasonable basis for questioning a




SUN - RECON PEREMPTORY ORD.DOCX                    VERSION FEBRUARY 8, 2021                          2
       Case 1:18-cv-11002-LTS-SN Document 151 Filed 02/08/21 Page 3 of 3




judge’s impartiality”). Plaintiff has identified no legal or factual basis justifying reconsideration

of the Court’s January 21, 2021, order. Accordingly, Plaintiff’s motion for reconsideration is

denied.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               The Clerk of Court is respectfully directed to file a copy of this order in each of the

above-captioned matters. Chambers will provide a copy of this order to Plaintiff.

               SO ORDERED.

Dated: New York, New York
       February 8, 2021

                                                      /s/ Laura Taylor Swain
                                                      LAURA TAYLOR SWAIN
                                                      United States District Judge
Copy Mailed to:        Yi Sun
                       10 East 116th St. Apt 3A
                       New York, NY 10029




SUN - RECON PEREMPTORY ORD.DOCX                   VERSION FEBRUARY 8, 2021                          3
